R E C E l V E D
' UNITED sTATEs DISTRICT CoURT

 

JAN ‘ 9 2019 WESTERN DISTRICT oF LoUISlANA

To~yn_,,om£,cmm< ALEXANDRIA DIVISIoN

WESTERN mICT OF LOUlSlAN

ALEXANDR|A, LOU|SIANA
JoHN BLUNT, oiVIL ACTIoN No. 1:17-CV-928-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
JAMES DEVILLE, ET AL., MAGISTRATE JUDGE PEREz-MoNTEs
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
l\/lagistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the Magistrate Judge’s findings under the applicable laW;

IT IS ORDERED that the l\/[otion for Temporary Restraining Order (Doc. 34)
is hereby DENIED.

Y(_.\

SIGNED this g day of January 2019, at Alexandria, Louisiana.

      

"r__‘_”‘_"\ -¢--*`

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

